                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.1 Page 1 of 21



                                  1   Thiago Coelho, SBN 324715
                                      thiago@wilshirelawfirm.com
                                  2   WILSHIRE LAW FIRM
                                  3   3055 Wilshire Blvd., 12th Floor
                                      Los Angeles, California 90010
                                  4   Telephone: (213) 381-9988
                                  5   Facsimile: (213) 381-9989

                                  6   Attorney for Plaintiff and Proposed Class
                                  7
                                                           UNITED STATES DISTRICT COURT
                                  8
                                  9               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

                                 10
                                 11
                                      FREEMAN RAY DAVIS,                        CASE NO.: '20CV2223 JLS AHG
                                      individually and on behalf of all
                                      others similarly situated,
                                 12                                                    CLASS ACTION COMPLAINT
                                                          Plaintiff,
3055 Wilshire Blvd, 12th Floor




                                                                                    1. VIOLATIONS OF THE
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                            v.                                         AMERICANS WITH
                                 14                                                    DISABILITIES ACT OF 1990, 42
                                 15   PANERA, LLC, a Delaware limited                  U.S.C. §12181
                                      liability company; and DOES 1 to 10,          2. VIOLATIONS OF THE UNRUH
                                 16   inclusive,                                       CIVIL RIGHTS ACT
                                 17                                                    DEMAND FOR JURY TRIAL
                                                          Defendants.
                                 18
                                 19
                                 20         Plaintiff Freeman Ray Davis (“Plaintiff”), individually and on behalf of all
                                 21   others similarly situated, brings this action based upon personal knowledge as to
                                 22   himself and his own acts, and as to all other matters upon information and belief,
                                 23   based upon, inter alia, the investigations of his attorneys.
                                 24                              NATURE OF THE ACTION
                                 25         1.     Plaintiff is a visually-impaired and legally blind person who requires
                                 26   screen-reading software to read website content using his computer. Plaintiff uses
                                 27   the terms “blind” or “visually-impaired” to refer to all people with visual
                                 28
                                                                                1
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.2 Page 2 of 21



                                  1   impairments who meet the legal definition of blindness in that they have a visual
                                  2   acuity with correction of less than or equal to 20 x 200. Some blind people who
                                  3   meet this definition have limited vision. Others have no vision.
                                  4         2.     Plaintiff, individually and on behalf of those similarly situated persons
                                  5   (hereafter “Class Members”), brings this Class Action to secure redress against
                                  6   Defendant Panera, LLC (“Defendant”), and DOES 1-10, for its failure to design,
                                  7   construct, maintain, and operate its website to be fully and equally accessible to and
                                  8   independently usable by Plaintiff and other blind or visually-impaired people.
                                  9   Defendant’s denial of full and equal access to its website, and therefore denial of its
                                 10   products and services offered thereby and in conjunction with its physical locations,
                                 11   is a violation of Plaintiff’s rights under the Americans with Disabilities Act
                                 12   (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
3055 Wilshire Blvd, 12th Floor




                                                   Because Defendant’s website, https://www.panerabread.com/ (the
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13         3.
                                 14   “Website” or “Defendant’s website”), is not fully or equally accessible to blind and
                                 15   visually-impaired consumers, resulting in violation of the ADA, Plaintiff seeks a
                                 16   permanent injunction to cause a change in Defendant’s corporate policies, practices,
                                 17   and procedures so that Defendant’s website will become and remain accessible to
                                 18   blind and visually-impaired consumers.
                                 19                                     THE PARTIES
                                 20         4.     Plaintiff, at all times relevant and as alleged herein, is a resident of
                                 21   California, County of San Diego. Plaintiff is legally blind, visually-impaired
                                 22   handicapped person, and member of a protected class of individuals under the ADA,
                                 23   pursuant to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA
                                 24   set forth at 28 CFR §§ 36.101 et seq.
                                 25         5.     Defendant is a Delaware limited liability company, with its
                                 26   headquarters in St. Louis, Missouri. Defendant’s servers for the website are in the
                                 27   United States. Defendant conducts a large amount of its business in California, and
                                 28   the United States as a whole.       These restaurants constitute places of public
                                                                                 2
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.3 Page 3 of 21



                                  1   accommodation. Defendant’s restaurants provide to the public important goods and
                                  2   services. Defendant’s website provides consumers with access to the restaurant’s
                                  3   menu which consists of a wide array of fresh baked goods, artisan breads, and
                                  4   additional menu items available for takeout, delivery, and dine-in at the restaurant
                                  5   locations. Consumers can further access information about the restaurant locations
                                  6   and hours, nutritional information, subscriptions, rewards, catering services,
                                  7   fundraising and career opportunities, gift cards, and local events.
                                  8         6.     Plaintiff is unaware of the true names, identities, and capacities of
                                  9   Defendants sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
                                 10   complaint to allege the true names and capacities of DOES 1 to 10 if and when
                                 11   ascertained. Plaintiff is informed and believes, and thereupon alleges, that each
                                 12   Defendant sued herein as a DOE is legally responsible in some manner for the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   events and happenings alleged herein and that each Defendant sued herein as a DOE
                                 14   proximately caused injuries and damages to Plaintiff as set forth below.
                                 15         7.     Defendant’s restaurants are public accommodations within the
                                 16   definition of Title III of the ADA, 42 U.S.C. § 12181(7).
                                 17         8.     The Website, https://www.panerabread.com/, is a service, privilege, or
                                 18   advantage of Defendant’s services, products, and locations.
                                 19                            JURISDICTION AND VENUE
                                 20         9.     This Court has subject matter jurisdiction over the state law claims
                                 21   alleged in this Complaint pursuant to the Class Action Fairness Act, 28 U.S.C.
                                 22   §1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5
                                 23   million, exclusive of interest and costs; and (b) some of the class members are
                                 24   citizens of a state (California) that is different from the state of citizenship of
                                 25   Defendant (Missouri).
                                 26         10.    Defendant is subject to personal jurisdiction in this District. Defendant
                                 27   has been and is committing the acts or omissions alleged herein in the Southern
                                 28   District of California that caused injury, and violated rights prescribed by the ADA
                                                                                3
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.4 Page 4 of 21



                                  1   and UCRA, to Plaintiff and to other blind and other visually impaired-consumers.
                                  2   A substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred
                                  3   in the Southern District of California. Specifically, on several separate occasions,
                                  4   Plaintiff has been denied the full use and enjoyment of the facilities, goods, and
                                  5   services of Defendant’s website in San Diego County. The access barriers Plaintiff
                                  6   has encountered on Defendant’s website have caused a denial of Plaintiff’s full and
                                  7   equal access multiple times in the past and now deter Plaintiff on a regular basis
                                  8   from accessing Defendant’s website. Similarly, the access barriers Plaintiff has
                                  9   encountered on Defendant’s website have impeded Plaintiff’s full and equal
                                 10   enjoyment of goods and services offered at Defendant’s brick-and-mortar
                                 11   restaurants.
                                 12         11.      This Court also has subject-matter jurisdiction over this action
3055 Wilshire Blvd, 12th Floor




                                      pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14   under Title III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
                                 15         12.      This Court has personal jurisdiction over Defendant because it
                                 16   conducts and continues to conduct a substantial and significant amount of business
                                 17   in the State of California, County of San Diego, and because Defendant's offending
                                 18   website is available across California.
                                 19         13.      Venue is proper in the Southern District of California pursuant to 28
                                 20   U.S.C. §1391 because Plaintiff resides in this District, Defendant conducts and
                                 21   continues to conduct a substantial and significant amount of business in this District,
                                 22   Defendant is subject to personal jurisdiction in this District, and a substantial
                                 23   portion of the conduct complained of herein occurred in this District.
                                 24         14.      Defendant owns, operates, and maintains brick and mortar restaurant
                                 25   locations in the State of California. Defendant’s restaurants offer goods and
                                 26   services to the public. Defendant also offers goods and services to the public
                                 27   through the Website. Defendant’s brick and mortar restaurant locations and website
                                 28   are integrated and is a public accommodation pursuant to 42 U.S.C. § 12181(7).
                                                                                 4
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.5 Page 5 of 21



                                  1     THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                  2         15.    The Internet has become a significant source of information, a portal,
                                  3   and a tool for conducting business, doing everyday activities such as shopping,
                                  4   learning, banking, researching, as well as many other activities for sighted, blind
                                  5   and visually-impaired persons alike.
                                  6         16.    In today's tech-savvy world, blind and visually-impaired people have
                                  7   the ability to access websites using keyboards in conjunction with screen access
                                  8   software that vocalizes the visual information found on a computer screen. This
                                  9   technology is known as screen-reading software.        Screen-reading software is
                                 10   currently the only method a blind or visually-impaired person may independently
                                 11   access the internet. Unless websites are designed to be read by screen-reading
                                 12   software, blind and visually-impaired persons are unable to fully access websites,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   and the information, products, and services contained thereon.
                                 14         17.    Blind and visually-impaired users of Windows operating system-
                                 15   enabled computers and devices have several screen-reading software programs
                                 16   available to them. Some of these programs are available for purchase and other
                                 17   programs are available without the user having to purchase the program separately.
                                 18   Job Access With Speech, otherwise known as “JAWS,” is currently the most
                                 19   popular, separately purchased and downloaded screen-reading software program
                                 20   available for a Windows computer.
                                 21         18.    For screen-reading software to function, the information on a website
                                 22   must be capable of being rendered into text. If the website content is not capable
                                 23   of being rendered into text, the blind or visually-impaired user is unable to access
                                 24   the same content available to sighted users.
                                 25         19.    The international website standards organization, the World Wide
                                 26   Web Consortium, known throughout the world as W3C, has published Success
                                 27   Criteria for version 2.0 of the Web Content Accessibility Guidelines ("WCAG 2.0"
                                 28   hereinafter). WCAG 2.0 are well-established guidelines for making websites
                                                                               5
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.6 Page 6 of 21



                                  1   accessible to blind and visually-impaired people. These guidelines are adopted,
                                  2   implemented, and followed by most large business entities who want to ensure their
                                  3   websites are accessible to users of screen-reading software programs. Though
                                  4   WCAG 2.0 has not been formally adopted as the standard for making websites
                                  5   accessible, it is one of, if not the most, valuable resource for companies to operate,
                                  6   maintain, and provide a website that is accessible under the ADA to the public.
                                  7           20.   Within this context, the Ninth Circuit has recognized the viability of
                                  8   ADA claims against commercial website owners/operators with regard to the
                                  9   accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                 10   55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                 11   numerous courts that already recognized such application.
                                 12           21.   Each of Defendant’s violations of the Americans with Disabilities Act
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
                                 14   Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 15   Civil Rights Act. Cal. Civ. Code, § 51(f).
                                 16           22.   Further, Defendant’s actions and inactions denied Plaintiff full and
                                 17   equal access to their accommodations, facilities, and services.        A substantial
                                 18   motivating reason for Defendant to deny Plaintiff access was the perception of
                                 19   Plaintiff’s disability.   Defendant’s denial of Plaintiff’s accessibility was a
                                 20   substantial motivating reason for Defendant’s conduct. Plaintiff was harmed due
                                 21   to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                 22   in causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code,
                                 23   § 51.
                                 24           23.   Inaccessible or otherwise non-compliant websites pose significant
                                 25   access barriers to blind and visually-impaired persons.           Common barriers
                                 26   encountered by blind and visually impaired persons include, but are not limited to,
                                 27   the following:
                                 28                 a. A text equivalent for every non-text element is not provided;
                                                                                6
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.7 Page 7 of 21



                                  1               b. Title frames with text are not provided for identification and
                                  2                  navigation;
                                  3               c. Equivalent text is not provided when using scripts;
                                  4               d. Forms with the same information and functionality as for sighted
                                  5                  persons are not provided;
                                  6               e. Information about the meaning and structure of content is not
                                  7                  conveyed by more than the visual presentation of content;
                                  8               f. Text cannot be resized without assistive technology up to 200
                                  9                  percent without loss of content or functionality;
                                 10               g. If the content enforces a time limit, the user is not able to extend,
                                 11                  adjust or disable it;
                                 12               h. Web pages do not have titles that describe the topic or purpose;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13               i. The purpose of each link cannot be determined from the link text
                                 14                  alone or from the link text and its programmatically determined link
                                 15                  context;
                                 16               j. One or more keyboard operable user interface lacks a mode of
                                 17                  operation where the keyboard focus indicator is discernible;
                                 18               k. The default human language of each web page cannot be
                                 19                  programmatically determined;
                                 20               l. When a component receives focus, it may initiate a change in
                                 21                  context;
                                 22               m. Changing the setting of a user interface component may
                                 23                  automatically cause a change of context where the user has not been
                                 24                  advised before using the component;
                                 25               n. Labels or instructions are not provided when content requires user
                                 26                  input;
                                 27               o. In content which is implemented by using markup languages,
                                 28                  elements do not have complete start and end tags, elements are not
                                                                              7
                                                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.8 Page 8 of 21



                                  1                   nested according to their specifications, elements may contain
                                  2                   duplicate attributes and/or any IDs are not unique;
                                  3                p. Inaccessible Portable Document Format (PDFs); and
                                  4                q. The name and role of all User Interface elements cannot be
                                  5                   programmatically determined; items that can be set by the user
                                  6                   cannot be programmatically set; and/or notification of changes to
                                  7                   these items is not available to user agents, including assistive
                                  8                   technology.
                                  9                             FACTUAL BACKGROUND
                                 10         24.    Defendant offers the https://www.panerabread.com/ website, to the
                                 11   public. The website offers features which should allow all consumers to access the
                                 12   goods and services which Defendant offers in connection with its physical
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   locations. The goods and services offered by Defendant include, but are not limited
                                 14   to the following, which allow consumers to access an assortment of Panera’s artisan
                                 15   breads and freshly baked goods including: pastries, muffins, bagels, brownies,
                                 16   cookies, and scones, among additional menu items including: flatbreads, panini,
                                 17   parfaits, fruit cups, oatmeal, sandwiches, soups, salads, bowls, pastas, and side
                                 18   choices, as well as hot and cold brew coffees, iced teas, lemonades, frozen drinks,
                                 19   smoothies, juices, and soft drinks which are available to order online and in the
                                 20   restaurant locations. Further, Defendant’s website allows for consumers to find
                                 21   information on the restaurant locations and hours, nutritional information, gift
                                 22   cards, subscriptions, rewards, career opportunities, franchise opportunities, catering
                                 23   services, and local events.
                                 24         25.    Based on information and belief, it is Defendant's policy and practice
                                 25   to deny Plaintiff and Class Members, along with other blind or visually-impaired
                                 26   users, access to Defendant’s website, and to therefore specifically deny the goods
                                 27   and services that are offered and integrated with Defendant’s restaurants. Due to
                                 28   Defendant's failure and refusal to remove access barriers on its website, Plaintiff
                                                                                8
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.9 Page 9 of 21



                                  1   and other visually-impaired persons have been and are still being denied equal and
                                  2   full access to Defendant’s restaurants, high quality menu items, and additional
                                  3   services offered to the public through Defendant’s Website.
                                  4    Defendant’s Barriers on Unruh Civil Rights Act. Cal. Civ. Code, § 51(f) Deny
                                  5                         Plaintiff and Class Members’ Access
                                  6         26.    Plaintiff is a visually-impaired and legally blind person, who cannot
                                  7   use a computer without the assistance of screen-reading software. However,
                                  8   Plaintiff is a proficient user of the JAWS screen-reader as well as Mac’s VoiceOver
                                  9   and use it to access the internet. Plaintiff has visited https://www.panerabread.com/
                                 10   on several separate occasions using the JAWS and/or VoiceOver screen-readers.
                                 11         27.    During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
                                 12   encountered multiple access barriers which denied Plaintiff full and equal access to
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13   the facilities, goods, and services offered to the public and made available to the
                                 14   public on Defendant’s website and its prior iterations. Due to the widespread access
                                 15   barriers Plaintiff and Class Members encountered on Defendant’s website, Plaintiff
                                 16   and Class Members have been deterred, on a regular basis, from accessing
                                 17   Defendant’s website. Similarly, the access barriers Plaintiff has encountered on
                                 18   Defendant’s website has deterred Plaintiff and Class Members from visiting
                                 19   Defendant’s physical locations.
                                 20         28.    While attempting to navigate Defendant’s website, Plaintiff and Class
                                 21   Members encountered multiple accessibility barriers for blind or visually-impaired
                                 22   people that include, but are not limited to, the following:
                                 23                a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                 24                   is invisible code embedded beneath a graphic or image on a website
                                 25                   that is read to a user by a screen-reader. For graphics or images to
                                 26                   be fully accessible for screen-reader users, it requires that alt-text
                                 27                   be coded with each graphic or image so that screen-reading
                                 28                   software can speak the alt-text to describe the graphic or image
                                                                                9
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.10 Page 10 of 21



                                  1                   where a sighted user would just see the graphic or image. Alt-text
                                  2                   does not change the visual presentation, but instead a text box
                                  3                   shows when the cursor hovers over the graphic or image. The lack
                                  4                   of alt-text on graphics and images prevents screen-readers from
                                  5                   accurately vocalizing a description of the image or graphic. As a
                                  6                   result, Plaintiff and Class Members who are blind and visually-
                                  7                   impaired customers are unable to browse the variety of freshly
                                  8                   baked goods, artisan breads, and additional menu items available
                                  9                   for purchase, find Defendant’s restaurant locations and hours,
                                 10                   access information on nutrition, rewards, subscriptions, catering
                                 11                   services, career and franchise opportunities, and local events as
                                 12                   well as purchase gift cards, order for takeout or delivery;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                b. Empty Links that contain No Text causing the function or purpose
                                 14                   of the link to not be presented to the user. This can introduce
                                 15                   confusion for keyboard and screen-reader users;
                                 16                c. Redundant Links where adjacent links go to the same URL address
                                 17                   which results in additional navigation and repetition for keyboard
                                 18                   and screen-reader users; and
                                 19                d. Linked Images missing alt-text, which causes problems if an image
                                 20                   within a link does not contain any descriptive text and that image
                                 21                   does not have alt-text. A screen reader then has no content to
                                 22                   present the user as to the function of the link, including information
                                 23                   or links for and contained in PDFs.
                                 24          29.   Recently in 2020, Plaintiff attempted to do business with Defendant
                                 25    on Defendant’s website.    Plaintiff has visited prior iterations of the website,
                                 26    https://www.panerabread.com/, and also encountered barriers to access on
                                 27    Defendant’s website.
                                 28          30.   Despite past and recent attempts to do business with Defendant on its
                                                                               10
                                                      CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.11 Page 11 of 21



                                  1    website, the numerous access barriers contained on the website and encountered by
                                  2    Plaintiff have denied Plaintiff full and equal access to Defendant’s website.
                                  3    Plaintiff and Class Members, as a result of the barriers on Defendant’s website
                                  4    continue to be deterred on a regular basis from accessing Defendant’s website.
                                  5    Likewise, based on the numerous access barriers Plaintiff and Class Members have
                                  6    been deterred and impeded from the full and equal enjoyment of goods and services
                                  7    offered in Defendant’s restaurants and from making purchases at such physical
                                  8    locations.
                                  9                       Defendant Must Remove Barriers to Its Website
                                 10          31.    Due to the inaccessibility of the Defendant’s website, blind and
                                 11    visually-impaired customers such as the Plaintiff, who need screen-readers, cannot
                                 12    fully and equally use or enjoy the facilities and services the Defendant offers to the
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    public on its website. The access barriers the Plaintiff encountered have caused a
                                 14    denial of Plaintiff’s full and equal access in the past and now deter Plaintiff on a
                                 15    regular basis from accessing the website.
                                 16          32.    These access barriers on Defendant’s website has deterred Plaintiff
                                 17    from visiting Defendant’s physical locations and enjoying it equal to sighted
                                 18    individuals because: Plaintiff was unable to find the locations and hours of
                                 19    operation of Defendant’s restaurants on its website preventing Plaintiff from
                                 20    visiting the locations to purchase services. Plaintiff and Class Members intend to
                                 21    visit the Defendant’s locations in the near future if Plaintiff and Class Members
                                 22    could access Defendant’s website.
                                 23          33.    If the website was equally accessible to all, Plaintiff and Class
                                 24    Members could independently navigate the website and complete a desired
                                 25    transaction, as sighted individuals do.
                                 26          34.    Plaintiff, through Plaintiff’s attempts to use the website, has actual
                                 27    knowledge of the access barriers that make these services inaccessible and
                                 28    independently unusable by blind and visually-impaired people.
                                                                                 11
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.12 Page 12 of 21



                                  1          35.    Because simple compliance with WCAG 2.0/WCAG 2.1 would
                                  2    provide Plaintiff and Class Members, who are visually-impaired consumers, with
                                  3    equal access to the website, Plaintiff and Class Members allege that Defendant
                                  4    engaged in acts of intentional discrimination, including, but not limited to, the
                                  5    following policies or practices: constructing and maintaining a website that is
                                  6    inaccessible to visually-impaired individuals, including Plaintiff and Class
                                  7    Members; failing to construct and maintain a website that is sufficiently intuitive so
                                  8    as to be equally accessible to visually-impaired individuals, including Plaintiff and
                                  9    Class Members; and failing to take actions to correct these access barriers in the
                                 10    face of substantial harm and discrimination to blind and visually-impaired
                                 11    consumers, such as Plaintiff and Class Members, as a member of a protected class.
                                 12          36.    The Defendant uses standards, criteria or methods of administration
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    that have the effect of discriminating or perpetuating the discrimination against
                                 14    others, as alleged herein.
                                 15          37.    The ADA expressly contemplates the injunctive relief that Plaintiff
                                 16    seeks in this action. In relevant part, the ADA requires:
                                 17          In the case of violations of … this title, injunctive relief shall include
                                             an order to alter facilities to make such facilities readily accessible to
                                 18
                                             and usable by individuals with disabilities …. Where appropriate,
                                 19          injunctive relief shall also include requiring the … modification of a
                                             policy …. 42 U.S.C. § 12188(a)(2).
                                 20
                                 21          38.    Because Defendant’s website has never been equally accessible and
                                 22    because Defendant lacks a corporate policy that is reasonably calculated to cause
                                 23    the Defendant’s website to become and remain accessible, Plaintiff invokes 42
                                 24    U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring the Defendant to
                                 25    retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                 26    with WCAG 2.0/WCAG 2.1 guidelines for Defendant’s website. The website must
                                 27    be accessible for individuals with disabilities who use desktop computers, laptops,
                                 28    tablets, and smartphones. Plaintiff and Class Members seek that this permanent
                                                                                 12
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.13 Page 13 of 21



                                  1    injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                  2    Defendant’s employees and agents who develop the website on accessibility
                                  3    compliance under the WCAG 2.0/WCAG 2.1 guidelines; regularly check the
                                  4    accessibility of the website under the WCAG 2.0/WCAG 2.1 guidelines; regularly
                                  5    test user accessibility by blind or vision-impaired persons to ensure that the
                                  6    Defendant’s website complies under the WCAG 2.0/WCAG 2.1 guidelines; and
                                  7    develop an accessibility policy that is clearly disclosed on the Defendant’s website.
                                  8    The above provides contact information for users to report accessibility-related
                                  9    problems and require that any third-party vendors who participate on the
                                 10    Defendant’s website to be fully accessible to the disabled by conforming with
                                 11    WCAG 2.0/WCAG 2.1.
                                 12              39.   If Defendant’s website were accessible, Plaintiff and Class Members
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    could independently access information about the restaurant locations, hours,
                                 14    services offered, and services available for purchase.
                                 15              40.   Although Defendant may currently have centralized policies regarding
                                 16    maintaining and operating Defendant’s website, Defendant lacks a plan and policy
                                 17    reasonably calculated to make Defendant’s website fully and equally accessible to,
                                 18    and independently usable by, blind and other visually-impaired consumers.
                                 19              41.   Defendant has, upon information and belief, invested substantial sums
                                 20    in developing and maintaining Defendant’s website and Defendant has generated
                                 21    significant revenue from Defendant’s website. These amounts are far greater than
                                 22    the associated cost of making Defendant’s website equally accessible to visually
                                 23    impaired customers. Plaintiff has also visited prior iterations of the Defendant’s
                                 24    website, https://www.panerabread.com/, and also encountered such barriers.
                                 25              42.   Without injunctive relief, Plaintiff and Class Members will continue to
                                 26    be unable to independently use Defendant’s website resulting in a violation of their
                                 27    rights.
                                 28    ///
                                                                                   13
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.14 Page 14 of 21



                                  1                           CLASS ACTION ALLEGATIONS
                                  2          43.    Plaintiff, on behalf of himself and all others similarly situated, seeks
                                  3    to certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2) (b)(3), the
                                  4    Nationwide class is initially defined as follows:
                                  5          all legally blind individuals who have attempted to access Defendant’s
                                             website by the use of a screen reading software during the applicable
                                  6
                                             limitations period up to and including final judgment in this action.
                                  7          44.    The California class is initially defined as follows:
                                  8          all legally blind individuals in the State of California who have
                                  9          attempted to access Defendant’s website by the use of a screen reading
                                             software during the applicable limitations period up to and including
                                 10          final judgment in this action.
                                 11
                                             45.    Excluded from each of the above Classes is Defendant, including any
                                 12
                                       entity in which Defendant has a controlling interest, is a parent or subsidiary, or
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                       which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                 14
                                       representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 15
                                       excluded are the judge and the court personnel in this case and any members of their
                                 16
                                       immediate families. Plaintiff reserves the right to amend the Class definitions if
                                 17
                                       discovery and further investigation reveal that the Classes should be expanded or
                                 18
                                       otherwise modified.
                                 19
                                             46.    Numerosity. Fed. R. Civ. P. 23(a)(1). This action has been brought and
                                 20
                                       may properly be maintained as a class action against Defendant under Rules
                                 21
                                       23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                 22
                                       number and identities of other Class Members are unknown to Plaintiff at this time,
                                 23
                                       Plaintiff is informed and believes that there are hundreds of thousands of Members
                                 24
                                       in the Class. Based on the number of customers who have visited Defendant’s
                                 25
                                       California restaurants, it is estimated that the Class is composed of more than 10,000
                                 26
                                       persons. Furthermore, even if subclasses need to be created for these consumers, it
                                 27
                                       is estimated that each subclass would have thousands of Members. The Members
                                 28
                                                                                 14
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.15 Page 15 of 21



                                  1    of the Class are so numerous that joinder of all Members is impracticable and the
                                  2    disposition of their claims in a class action rather than in individual actions will
                                  3    benefit the parties and the courts.
                                  4          47.    Typicality: Plaintiff and Class Members’ claims are typical of the
                                  5    claims of the Members of the Class as all Members of the Class are similarly
                                  6    affected by Defendant’s wrongful conduct, as detailed herein.
                                  7          48.    Adequacy: Plaintiff will fairly and adequately protect the interests of
                                  8    the Members of the Class in that they have no interests antagonistic to those of the
                                  9    other Members of the Class. Plaintiff has retained experienced and competent
                                 10    counsel.
                                 11          49.    Superiority: A class action is superior to other available methods for
                                 12    the fair and efficient adjudication of this controversy. Since the damages sustained
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    by individual Class Members may be relatively small, the expense and burden of
                                 14    individual litigation makes it impracticable for the Members of the Class to
                                 15    individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 16    adjudication of this controversy through a class action will avoid the potentially
                                 17    inconsistent and conflicting adjudications of the claims asserted herein. There will
                                 18    be no difficulty in the management of this action as a class action. If Class treatment
                                 19    of these claims were not available Defendant would likely unfairly receive
                                 20    thousands of dollars or more in improper revenue.
                                 21          50.    Common Questions Predominate: Common questions of law and fact
                                 22    exist as to all Members of the Class and predominate over any questions solely
                                 23    affecting individual Members of the Class. Among the common questions of law
                                 24    and fact applicable to the Class are:
                                 25                     i. Whether Defendant’s website, https://www.panerabread.com/,
                                 26                        is inaccessible to the visually-impaired who use screen reading
                                 27                        software to access internet websites;
                                 28                    ii. Whether Plaintiff and Class Members have been unable to
                                                                                 15
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.16 Page 16 of 21



                                  1                        access https://www.panerabread.com/ through the use of screen
                                  2                        reading software;
                                  3                   iii. Whether the deficiencies in Defendant’s website violate the
                                  4                        Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                  5                        seq.;
                                  6                   iv. Whether the deficiencies in Defendant’s website violate the
                                  7                        California Unruh Civil Rights Act, California Civil Code § 51
                                  8                        et seq.;
                                  9                    v. Whether, and to what extent, injunctive relief should be imposed
                                 10                        on Defendant to make https://www.panerabread.com/ readily
                                 11                        accessible to and usable by visually-impaired individuals;
                                 12                   vi. Whether Plaintiff and Class Members are entitled to recover
3055 Wilshire Blvd, 12th Floor




                                                           statutory damages with respect to Defendant’s wrongful
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14                        conduct; and
                                 15                   vii. Whether further legal and/or equitable relief should be granted
                                 16                        by the Court in this action.
                                 17          51.    The class is readily definable and prosecution of this action as a Class
                                 18    action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                 19    difficulty which will be encountered in the management of this litigation which
                                 20    would preclude the maintenance of this matter as a Class action.
                                 21          52.    The prerequisites to maintaining a class action for injunctive relief or
                                 22    equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                 23    to act on grounds generally applicable to the Class, thereby making appropriate final
                                 24    injunctive or equitable relief with respect to the Class as a whole.
                                 25          53.    The prerequisites to maintaining a class action for injunctive relief or
                                 26    equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                 27    common to the Class predominate over any questions affecting only individual
                                 28    Members and a class action is superior to other available methods for fairly and
                                                                                 16
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.17 Page 17 of 21



                                  1    efficiently adjudicating the controversy.
                                  2           54.    The prosecution of separate actions by Members of the Class would
                                  3    create a risk of establishing inconsistent rulings and/or incompatible standards of
                                  4    conduct for Defendant. Additionally, individual actions may be dispositive of the
                                  5    interest of all Members of the Class although certain Class Members are not parties
                                  6    to such actions.
                                  7           55.    Defendant’s conduct is generally applicable to the Class as a whole
                                  8    and Plaintiff seek, inter alia, equitable remedies with respect to the Class as a whole.
                                  9    As such, Defendant’s systematic policies and practices make declaratory relief with
                                 10    respect to the Class as a whole appropriate.
                                 11                                          COUNT I
                                 12      Violations of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13          (On Behalf of Plaintiff, the Nationwide Class and the California Class)
                                 14           56.    Plaintiff alleges and incorporates herein by reference each and every
                                 15    allegation contained in paragraphs 1 through 55, inclusive, of this Complaint as if
                                 16    set forth fully herein.
                                 17           57.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                 18    provides: “No individual shall be discriminated against on the basis of disability in
                                 19    the full and equal enjoyment of the goods, services, facilities, privileges,
                                 20    advantages, or accommodations of any place of public accommodation by any
                                 21    person who owns, leases (or leases to), or operates a place of public
                                 22    accommodation” 42 U.S.C. § 12182(a).
                                 23           58.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                 24    discrimination also includes, among other things: “a failure to make reasonable
                                 25    modifications in policies, practices, or procedures, when such modifications are
                                 26    necessary to afford such goods, services, facilities, privileges, advantages, or
                                 27    accommodations to individuals with disabilities, unless the entity can demonstrate
                                 28    that making such modifications would fundamentally alter the nature of such goods,
                                                                                   17
                                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.18 Page 18 of 21



                                  1    services, facilities, privileges, advantages or accommodations”; and “a failure to
                                  2    take such steps as may be necessary to ensure that no individual with a disability is
                                  3    excluded, denied services, segregated or otherwise treated differently than other
                                  4    individuals because of the absence of auxiliary aids and services, unless the entity
                                  5    can demonstrate that taking such steps would fundamentally alter the nature of the
                                  6    good, service, facility, privilege, advantage, or accommodation being offered or
                                  7    would result in an undue burden” 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                  8    accommodation shall take those steps that may be necessary to ensure that no
                                  9    individual with a disability is excluded, denied services, segregated, or otherwise
                                 10    treated differently than other individuals because of the absence of auxiliary aids
                                 11    and services, unless the public accommodation can demonstrate that taking those
                                 12    steps would fundamentally alter the nature of the goods, services, facilities,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13    privileges, advantages, or accommodations being offered or would result in an
                                 14    undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In
                                 15    order to be effective, auxiliary aids and services must be provided in accessible
                                 16    formats, in a timely manner, and in such a way as to protect the privacy and
                                 17    independence of the individual with a disability” 28 C.F.R. § 36.303(c)(1)(ii).
                                 18          59.    Defendant’s restaurants locations are “public accommodations” within
                                 19    the meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars
                                 20    in revenue from the sale of its amenities and services, privileges, advantages, and
                                 21    accommodations in California through its locations and related services, privileges,
                                 22    advantages, and accommodations and its Website, https://www.panerabread.com/,
                                 23    is a service, privilege, advantage, and accommodation provided by Defendant that
                                 24    is inaccessible to customers who are visually-impaired like Plaintiff.            This
                                 25    inaccessibility denies visually-impaired customers full and equal enjoyment of and
                                 26    access to the facilities and services, privileges, advantages, and accommodations
                                 27    that Defendant made available to the non-disabled public. Defendant is violating
                                 28    the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant
                                                                                18
                                                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.19 Page 19 of 21



                                  1    denies visually-impaired customers the services, privileges, advantages, and
                                  2    accommodations provided by https://www.panerabread.com/. These violations are
                                  3    ongoing.
                                  4           60.    Defendant’s actions constitute intentional discrimination against
                                  5    Plaintiff and Class Members on the basis of a disability in violation of the
                                  6    Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                  7    constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                  8    the website in this inaccessible form; and has failed to take adequate actions to
                                  9    correct these barriers even after being notified of the discrimination that such
                                 10    barriers cause.
                                 11           61.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                 12    set forth and incorporated therein Plaintiff requests relief as set forth below.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                                         COUNT II
                                 14      Violations of the Unruh Civil Rights Act, California Civil Code § 51 et seq.
                                 15                       (On Behalf of Plaintiff and the California Class)
                                 16           62.    Plaintiff alleges and incorporates herein by reference each and every
                                 17    allegation contained in paragraphs 1 through 61, inclusive, of this Complaint as if
                                 18    set forth fully herein.
                                 19           63.    Defendant’s locations are “business establishments” within the
                                 20    meaning of the California Civil Code § 51 et seq. Defendant generates millions of
                                 21    dollars in revenue from the sale of its services in California through its physical
                                 22    locations and related services and https://www.panerabread.com/ is a service
                                 23    provided by Defendant that is inaccessible to customers who are visually-impaired
                                 24    like Plaintiff and Class Members. This inaccessibility denies visually-impaired
                                 25    customers full and equal access to Defendant’s facilities and services that Defendant
                                 26    makes available to the non-disabled public. Defendant is violating the Unruh Civil
                                 27    Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually-
                                 28    impaired customers the services provided by https://www.panerabread.com/. These
                                                                                 19
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.20 Page 20 of 21



                                  1    violations are ongoing.
                                  2          64.    Defendant’s actions constitute intentional discrimination against
                                  3    Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                  4    Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                  5    website that is inaccessible to Plaintiff and Class Members; maintains the website
                                  6    in this inaccessible form; and has failed to take adequate actions to correct these
                                  7    barriers even after being notified of the discrimination that such barriers cause.
                                  8          65.    Defendant is also violating the Unruh Civil Rights Act, California
                                  9    Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                 10    violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                 11    of the California Civil Code provides that a violation of the right of any individual
                                 12    under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13          66.    The actions of Defendant were and are in violation of the Unruh Civil
                                 14    Rights Act, California Civil Code § 51 et seq.; therefore, Plaintiff and Class
                                 15    Members are entitled to injunctive relief remedying the discrimination.
                                 16          67.    Plaintiff and Class Members are also entitled to statutory minimum
                                 17    damages pursuant to California Civil Code § 52 for each and every offense.
                                 18          68.    Plaintiff and Class Members are also entitled to reasonable attorneys’
                                 19    fees and costs.
                                 20          69.    Plaintiff and Class Members are also entitled to a preliminary and
                                 21    permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                 22    Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                 23    necessary to make https://www.panerabread.com/ readily accessible to and usable
                                 24    by visually-impaired individuals.
                                 25                                 PRAYER FOR RELIEF
                                 26          WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
                                 27    respectfully requests that the Court enter judgment in his favor and against
                                 28    Defendant as follows:
                                                                                 20
                                                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:20-cv-02223-JLS-AHG Document 1 Filed 11/13/20 PageID.21 Page 21 of 21



                                  1          A.     For an Order certifying the Nationwide Class and California Class as
                                  2                 defined herein and appointing Plaintiff and his Counsel to represent
                                  3                 the Nationwide Class and the California Class;
                                  4          B.     A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                  5                 12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                  6                 enjoining Defendant from violating the Unruh Civil Rights Act, the
                                  7                 ADA and requiring Defendant to take the steps necessary to make
                                  8                 https://www.panerabread.com/ readily accessible to and usable by
                                  9                 visually-impaired individuals;
                                 10          C.     An award of statutory minimum damages of $4,000 per offense per
                                 11                 person pursuant to section 52(a) of the California Civil Code.
                                 12          D.     For attorneys’ fees and expenses pursuant to California Civil Code §§
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                 52(a), 52.1(h), and 42 U.S.C. § 12205;
                                 14          E.     For pre-judgment interest to the extent permitted by law;
                                 15          F.     For costs of suit; and
                                 16          G.     For such other and further relief as the Court deems just and proper.
                                 17                              DEMAND FOR JURY TRIAL
                                 18          Plaintiff, on behalf of himself and all others similarly situated, hereby
                                 19    demands a jury trial for all claims so triable.
                                 20
                                 21    Dated: November 13, 2020                          Respectfully Submitted,
                                 22
                                 23
                                 24                                                      /s/ Thiago M. Coelho
                                                                                         Thiago M. Coelho
                                 25                                                      WILSHIRE LAW FIRM
                                 26                                                      Attorney for Plaintiff and
                                                                                         Proposed Class
                                 27
                                 28
                                                                                  21
                                                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
